Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10-11 and 15-23  are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al (2010/0054177) in view of Kitamura (2009/0216870).
Consider claims 1 and 11, Sahin et al teach a signaling transmission method and device, comprising: sending, by a second device, a request signaling to a first device (par. 0020; Fig. 3- 4; INVITE message); receiving, by the second device, a signaling for requesting the second device to try a call sent by the first device, and sending a signaling for trying a call to the first device (par. 0020; Fig. 3-4; 100 trying); receiving, by the second device, a ringing signaling sent by the first device after receiving the signaling for trying the call and sending a temporary response signaling to the first device after the ringing signaling is received (par. 0020; Fig. 3-4; 180 Ringing and provisional response(s) PRACK); and receiving, by the second device, a signaling for confirming the response and a signaling for confirming the request which are sent by the first device and sending a response signaling to the first device (Fig. 3-4; 200 OK (PRACK) and ACK).
Sahin et al sent various signaling message among the nodes when sending signaling between communication terminals. Sahin et al did not explicitly suggest wherein between the receiving by the second device the signaling for requesting the second device to try a call sent by the first device to the receiving by the second device the ringing signaling sent by the first device, the second device only sends the signaling for trying a call to the first device. In the same field of endeavor, Kitamura teach a communication system and method which lightens processing related to changes in the status in signaling processing performed between terminals. A signaling server communicating mutually with a plurality of terminals includes: a transmitting/receiving part for transmitting/receiving a message; a status management part for updating a registered terminal list and status management information; and a signaling processing part for judging a destination and a type of the message received at the transmitting/receiving part (abstract) wherein between the receiving by the second device the signaling for requesting the second device to try a call sent by the first device to the receiving by the second device the ringing signaling sent by the first device, the second device only sends the signaling for trying a call to the first device (see par. 0051; Fig. 7). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate the teaching of Kitamura into view of Sahin et al in order to lightens the processing related to changes on status in  signaling processing performed between terminals.  
 	Consider claim 5, Sahin et al teach wherein the first device is an end station (i.e., a second party) in a satellite communication system and the second device is a master station (i.e., unit equipment) in the satellite communication system (par. 0009). 
 	Consider claim 6, Sahin et al teach a signaling transmission method, comprising: receiving, by a first device, a request signaling sent by a second device and sending a signaling for requesting the second device to try a call to the second device (par. 0020; Fig. 3- 4; INVITE message); receiving, by the first device, a signaling for trying a call sent by the second device and sending a ringing signaling to the second device after the signaling for trying the call is received (par. 0020; Fig. 3-4; 100 trying); receiving, by the first device, a temporary response signaling sent by the second device after the ringing signaling is received and sending a signaling for confirming the response and a signaling for confirming the request to the second device (par. 0020; Fig. 3-4; PRACK and 200 OK (PRACK)); and receiving, by the first device, a response signaling sent by the second device (par. 0020; Fig. 3-4; ACK). 
Sahin et al sent various signaling message among the nodes when sending signaling between communication terminals. Sahin et al did not explicitly suggest wherein between the receiving by the second device the signaling for requesting the second device to try a call sent by the first device to the receiving by the second device the ringing signaling sent by the first device, the second device only sends the signaling for trying a call to the first device. In the same field of endeavor, Kitamura teach a communication system and method which lightens processing related to changes in the status in signaling processing performed between terminals. A signaling server communicating mutually with a plurality of terminals includes: a transmitting/receiving part for transmitting/receiving a message; a status management part for updating a registered terminal list and status management information; and a signaling processing part for judging a destination and a type of the message received at the transmitting/receiving part (abstract) wherein between the receiving by the second device the signaling for requesting the second device to try a call sent by the first device to the receiving by the second device the ringing signaling sent by the first device, the second device only sends the signaling for trying a call to the first device (see par. 0051; Fig. 7). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate the teaching of Kitamura into view of Sahin et al in order to lightens the processing related to changes on status in  signaling processing performed between terminals.  
	Consider claim 10, Sahin et al teach wherein the first device is an end station (i.e., a second party) in a satellite communication system and the second device is a master station (i.e., unit equipment) in the satellite communication system (par. 0009). 
Consider claims 15-16 and 19-20, Sahin et al inherently teach a computer storage medium storing a computer program which, when executed by a processor, causes the processor to perform the signaling transmission method according to claim 1 and claim 6 (par. 0020; Fig. 3-4 suggest the call flow procedures that executed the call procedure which implies the method is executed by the hardware software combination. 
 	Consider claims 17-18, Sahin et al teach wherein the first device and the second device are both base stations in a microwave communication system (par. 0003; 0009).  
Consider claims 21 and 23, Sahin et al teach wherein the step of sending the temporary response signaling to the first device comprises: continuously sending, by the second device, m pieces of the temporary response signaling to the first device, wherein after sending one piece of the temporary response signaling, the second device sends a next temporary response signaling after receiving the signaling for confirming the response sent by the first device, wherein m is a positive integer (Fig. 4; i.e, PRACK (2™ SDP offer/3" SDP offer) corresponding to next/m temporary responses; 200 OK (PRACK/Update) corresponding to confirming responses).
Consider claim 22, Sahin et al teach wherein the step of sending the signaling for confirming the response and the signaling for confirming the request to the second device comprises: after each time of receiving the temporary response signaling sent by the second device, sending, by the first device, one piece of the signaling for confirming the response to the second device, and sending the signaling for confirming the request to the second device after sending m pieces of the signaling for confirming the response, wherein m is a positive integer (Fig. 4; i.e., PRACK (2nd SDP offer/3rd SDP offer) corresponding to next/m temporary responses; 200 OK (PRACK/Update) corresponding to confirming responses).
Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al (2010/0054177) in view of Kitamura (2009/0216870) and further in view of Khan et al (2018/0054370).
Consider claims 3-4 and 8-9, Sahin et al exchanging request and response messages (i.e., the request signaling, the signaling for trying a call, the temporary response signaling and the response signaling) between communication devices and continue to exchange messages after each successfully receive/sent of the message. Sahin et al did not explicitly suggest receiving a status report corresponding to the signaling. In the same field of endeavor, Khan et al teach the system and method for verifying of protocol messages exchanged between devices during the communication. Status report corresponding to messages exchanged between devices is generated and provides to the client device (abstract; par. 0090-0095). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the teaching of Khan et al into view of Sahin et al and Kitamura and the result would have been predictable and resulted in providing user with network view of transmission and receipt of request and response message regarding the call flow thereby enabling user to quickly identify failed request messages and/or response messages exchanged between network devices and to quickly identify a source of the failed request messages and/or response messages to efficiently correcting potential errors in the request-response protocol. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8-11 and 15-23 have been considered but are moot. 
Conclusion
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
June 29, 2022